DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 11/20/2020 has been considered by the examiner and made of record in the application file.

Priority
4.     This application is a continuation application of U.S. Patent Application No. 16/820,636, filed on March 16, 2020, now U.S. Patent No. 10,854,305, issued on December 1, 2020, which is a continuation of U.S. Patent Application No. 16/040,382, filed on July 19, 2018, now U.S. Patent No. 10,593,412, issued on March 17, 2020. 

Specification
5.   The Applicant is required to insert a U.S. Patent No. 10,854,305, of its application number 16/820,636, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,593,412 (hereinafter “Patent’412”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’412 as follows:
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘412 such as “a method comprising: receiving an indication of an 
           Claim 9 of the instant application is anticipated and having the same scope of invention by claim 9 of Patent‘412 such as “a system comprising: a memory device; and a processing device, operatively coupled with the memory device, to: receive an indication of an initialization of power to the memory device; responsive to receiving the indication of the initialization of power to the memory device, determine whether a status indicator associated with a written page of the memory device can be read; and Docket No. 34300.703 (L0049C2) Client Matter No. 2018-0600.02US 24responsive to determining that the status indicator cannot be read, determining that programming of data to the memory device did not complete based on a prior loss of power to the memory device”.
            Claim 17 of the instant application is anticipated and having the same scope of invention by claim 17 of Patent‘412 such as “a non-transitory computer-readable storage medium comprising storing instructions that, when executed by a processing device, cause the processing device to perform operation comprising: receiving an indication of an initialization of power to a memory device; responsive to receiving the indication of the initialization of power to the memory device, determining whether a status indicator associated with a written page of the memory device can be read; and responsive to determining that the status indicator cannot be read, determining that programming of data to the memory device did not complete based on a prior loss of power to the memory device”.           
           Claims 2-8, 10-16 and 18-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘412. 
8.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,854,305 (hereinafter “Patent’305”). 
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘305 such as “a method comprising: receiving an indication of an initialization of power to a memory device; responsive to receiving the indication of the initialization of power to the memory device, determining whether a status indicator associated with a written page of the memory device can be read; and responsive to determining that the status indicator cannot be read, determining that programming of data to the memory device did not complete based on a prior loss of power to the memory device”.
           Claim 9 of the instant application is anticipated and having the same scope of invention by claim 9 of Patent‘305 such as “a system comprising: a memory device; and a processing device, operatively coupled with the memory device, to: receive an indication of an initialization of power to the memory device; responsive to receiving the indication of the initialization of power to the memory device, determine whether a status indicator associated with a written page of the memory device can be read; and Docket No. 34300.703 (L0049C2) Client Matter No. 2018-0600.02US 24responsive to determining that the status indicator cannot be read, determining that programming of data to the memory device did not complete based on a prior loss of power to the memory device”.
            Claim 17 of the instant application is anticipated and having the same scope of invention by claim 17 of Patent‘305 such as “a non-transitory computer-readable storage medium comprising storing instructions that, when executed by a processing device, cause the processing device to perform operation comprising: receiving an indication of an initialization of power to a memory device; responsive to receiving the indication of the initialization of power to the memory device, determining whether a status indicator associated with a written page of the memory device can be read; and responsive to determining that the status indicator cannot be 
           Claims 2-8, 10-16 and 18-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘305. 
   
Allowable Subject Matter
9.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.      
10.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claims 1, 9 and 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “responsive to receiving the indication of the initialization of power to the memory device, determining whether a status indicator associated with a written page of the memory device can be read; and responsive to determining that the status indicator cannot be read, determining that programming of data to the memory device did not complete based on a prior loss of power to the memory device”, and a combination of other limitations thereof as recited in the claims. 
        Regarding dependent claims 2-8, 10-16 and 18-20, the claims have been found allowable due to their dependencies to respective independent claims 1, 9 and 17 above.         
              
Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827